CSD 1160 [03/01/15]
Name, Address, Telephone No. & I.D. No.
              Kristin A. Zilberstein, Esq. (SBN: 200041)
              Jennifer R. Bergh, Esq. (SBN 305219)
              Adam P. Thursby, Esq. (SBN 318465)
              LAW OFFICES OF MICHELLE GHIDOTTI
              1920 Old Tustin Ave.
              Santa Ana, CA 92705
              Ph: (949) 427-2010 ext. 1010
              Fax: (949) 427-2732
                UNITED STATES BANKRUPTCY COURT
                SOUTHERN DISTRICT OF CALIFORNIA
     325 West "F" Street, San Diego, California 92101-6991

 In Re   Frank M. Jodzio
                                                                                       BANKRUPTCY NO.   10-11788-LA11
                                                              Debtor.


 US Bank Trust, N.A., as Trustee of Bungalow
 Series F Trust, its successors and/or assignees
                                                                                       RS NO.   KAZ-2
                                                              Moving Party.

 Frank M. Jodzio, Debtor;

                                                              Respondent(s)


                                        MOTION FOR RELIEF FROM AUTOMATIC STAY
                                         REAL PROPERTY        PERSONAL PROPERTY

       Movant in the above-captioned matter moves this Court for an Order granting relief from the automatic stay on the
grounds set forth below.

1.       A Petition under Chapter           7        11        12       13 was filed on 7/2/2010.

2.       Procedural Status:
         a.           Name of Trustee Appointed (if any):

         b.              Name of Attorney of Record for Trustee (if any):

         c.               (Optional) Prior Filing Information:
                    Debtor has previously filed a Bankruptcy Petition on:          .
                    If applicable, the prior case was dismissed on:       .

         d                (If Chapter 13 case): Chapter 13 Plan was confirmed on
                    or a confirmation hearing is set for                                                         .



         Movant alleges the following in support of its Motion:

1.               The following real property is the subject of this Motion:
         a.           Street address of the property including county and state:
                      2476 A Street, San Diego, CA 92102, San Diego County, CA


         b.           Type of real property (e.g., single family residence, apartment building, commercial, industrial,
                      condominium, unimproved):
                      Single family residence


         c.           Legal description of property is attached as Exhibit A.



CSD 1160
 CSD 1160 (Page 2) [03/01/15]
               d.            If a chapter 11 or 13 case and if non-payment of any post-petition payment is a ground for relief,
                             attach the accounting required by Local Bankruptcy Rule 4001-2(a) as Exhibit B.

               e.            *Fair market value of property as set forth in the Debtor's schedules: $

               f.            *Nature of Debtor's interest in the property:




2.                  The following personal property is the subject of this Motion (describe property):




              a.         Fair market value of property as set forth in the Debtor's schedules: $ 700,000.00 .

              b.         Nature of Debtor's interest in the property:

 3.           *Fair market value of property according to Movant: $                 .

 4.           *Nature of Movant's interest in the property:

 5.           *Status of Movant's loan:
              a.      Balance owing on date of Order for Relief:                           $ 287,678.01
              b.      Amount of monthly payment:                                           $ 2,965.19
              c.      Date of last payment:                                                  2/21/2014
              d.      If real property,
                      i.        Date of default:
                      ii.       Notice of Default recorded on:
                      iii.      Notice of Sale published on:
                      iv.       Foreclosure sale currently scheduled for:
              e.      If personal property,
                      i.        Pre-petition default: $                                 No. of months:
                      ii.       Post-petition default: $                                No. of months:


 6.           (If Chapter 13 Case, state the following:)
              a.      Date of post-petition default:
              b.      Amount of post-petition default:                                     $

 7.           Encumbrances:
              a.    Voluntary encumbrances on the property listed in the Schedules or otherwise known to Movant:


                                                                                      (IF KNOWN)
            Lender Name                      Principal Balance                  Pre-Petition Arrearages          Post-Petition Arrearages
                                                                               Total Amount - # of Months       Total Amount - # of Months

     1st:                             213,499.41                             21,520.70                   7    174,946.21                59

     2nd:

     3rd:

     4th:

     Totals for all Liens:          $ 213,499.41                        $ 21,520.70                          $ 174,946.21


              b.  Involuntary encumbrances of record (e.g., tax, mechanic's, judgment and other liens, lis pendens) as listed
                  in schedules or otherwise known to Movant:
                      See attached page, if necessary.
 *Separately filed Declaration required by Local Bankruptcy Rule 4001-2(a).
 CSD 1160
CSD 1160 (Page 3) [03/01/15]

8.      Relief from the automatic stay should be granted because:
        a.             Movant's interest in the property described above is not adequately protected.

        b.           Debtor has no equity in the           real property        personal property described above and this
                property is not necessary to an effective reorganization.

        c.            The property is "single asset real estate", as defined in 11 U.S.C. § 101(51B), and 90 days (or
                 days as ordered by this court) have passed since entry of the order for relief in this case, and

                i.      the Debtor/Trustee has not filed a plan of reorganization that has a reasonable possibility of being
                        confirmed within a reasonable time; and

                ii.     the Debtor/Trustee has

                        (1)             not commenced monthly payments to each creditor whose claim is secured by the
                                 property (other than a claim secured by a judgment lien or by an unmatured statutory lien),
                                 or

                        (2)             commenced payments, but such payments are less than an amount equal to interest
                                 at a current fair market rate on the value of each creditors' interest in the property.

        d.            *Other cause exists as follows (specify):      See attached page.
                      Under 11 U.S.C. Section 362(d)(1) a failure to make payments is cause for relief. Debtor has not
                      tendered 59 payments.



        When required, Movant has filed separate Declarations pursuant to Local Bankruptcy Rule 4001-2(a).

        Movant attaches the following:

1.           Other relevant evidence:
              Declaration required by Local Bankruptcy Rules 4001-2(a)(4)




2.           (Optional) Memorandum of points and authorities upon which the moving party will rely.




        WHEREFORE, Movant prays that this Court issue an Order granting the following:

             Relief as requested.

             Other:
               That the fourteen-day stay described in Bankruptcy Rule 4001(a)(3) be waived.




Dated: 10/10/2018

                                                            /s/ Kristin A. Zilberstein
                                                            [Attorney for] Movant




*Separately filed Declaration required by Local Bankruptcy Rule 4001-2(a).
CSD 1160
EXHIBIT “B”
                                                                                                         Payment Changes
                                                                 Date                    P&I                Escrow       Total                    Notice Filed
                                                                        8/1/2010               $2,787.73       $163.68         $2,951.41          POC
                                                                        3/1/2012               $2,784.73       $180.46         $2,965.19          NOPC




                   Loan Information
Loan #
Borrower               Jodzio
BK Case #              10-11788                                  Acct is delinquent; however according to plan review at the time of confirmation all delinquency to be added to UPB
Date Filed             7/2/2010                                  Pmt effective date not listed; will track contractually
First Post Petition
Due Date               ?                                         Will apply pmts @ the nopc amt
POC Covers             01/01/10 - 07/01/10                       Mod completed effective 08/01/11

       Date                  Amount Rcvd     Post Pet Due Date   Contractual Due Date          Amt Due        Over/Short      Suspense Credit   Suspense Debit Suspense Balance POC Arrears Credit   POC Debit   POC Suspense Balance POC Paid to Date    Comments
    3/31/2011                 $14,742.05                                      8/1/2011         $2,951.41       $11,790.64            $11,790.64                       $11,790.64                                                 $0.00            $0.00
    3/31/2011                                                                 9/1/2011         $2,951.41        -$2,951.41                           $2,951.41         $8,839.23                                                 $0.00            $0.00
    3/31/2011                                                                10/1/2011         $2,951.41        -$2,951.41                           $2,951.41         $5,887.82                                                 $0.00            $0.00
    3/31/2011                                                                11/1/2011         $2,951.41        -$2,951.41                           $2,951.41         $2,936.41                                                 $0.00            $0.00
    7/16/2011                  $2,948.41                                     12/1/2011         $2,951.41            -$3.00                               $3.00         $2,933.41                                                 $0.00            $0.00
    8/16/2011                  $2,948.41                                      1/1/2012         $2,951.41            -$3.00                               $3.00         $2,930.41                                                 $0.00            $0.00
    9/16/2011                  $2,948.41                                      2/1/2012         $2,951.41            -$3.00                               $3.00         $2,927.41                                                 $0.00            $0.00
    10/18/2011                 $2,948.41                                      3/1/2012         $2,951.41            -$3.00                               $3.00         $2,924.41                                                 $0.00            $0.00
    11/17/2011                 $2,948.41                                      4/1/2012         $2,951.41            -$3.00                               $3.00         $2,921.41                                                 $0.00            $0.00
    12/22/2011                 $2,948.41                                      5/1/2012         $2,951.41            -$3.00                               $3.00         $2,918.41                                                 $0.00            $0.00
    1/19/2012                  $2,948.41                                      6/1/2012         $2,951.41            -$3.00                               $3.00         $2,915.41                                                 $0.00            $0.00
    2/20/2012                  $2,948.41                                      7/1/2012         $2,951.41            -$3.00                               $3.00         $2,912.41                                                 $0.00            $0.00
    3/20/2012                  $2,965.19                                      8/1/2012         $2,951.41            $13.78               $13.78                        $2,926.19                                                 $0.00            $0.00
    4/30/2012                  $2,965.19                                      9/1/2012         $2,951.41            $13.78               $13.78                        $2,939.97                                                 $0.00            $0.00
    5/24/2012                  $2,965.19                                     10/1/2012         $2,951.41            $13.78               $13.78                        $2,953.75                                                 $0.00            $0.00
    6/21/2012                  $2,965.19                                     11/1/2012         $2,951.41            $13.78               $13.78                        $2,967.53                                                 $0.00            $0.00
    7/27/2012                  $2,965.19                                     12/1/2012         $2,951.41            $13.78               $13.78                        $2,981.31                                                 $0.00            $0.00
    8/20/2012                  $2,965.19                                      1/1/2013         $2,951.41            $13.78               $13.78                        $2,995.09                                                 $0.00            $0.00
    9/18/2012                  $2,965.19                                      2/1/2013         $2,951.41            $13.78               $13.78                        $3,008.87                                                 $0.00            $0.00
    10/17/2012                 $2,965.19                                      3/1/2013         $2,951.41            $13.78               $13.78                        $3,022.65                                                 $0.00            $0.00
    11/15/2012                 $2,965.19                                      4/1/2013         $2,951.41            $13.78               $13.78                        $3,036.43                                                 $0.00            $0.00
    12/15/2012                 $2,965.19                                      5/1/2013         $2,951.41            $13.78               $13.78                        $3,050.21                                                 $0.00            $0.00
     3/7/2013                  $2,965.19                                      6/1/2013         $2,951.41            $13.78               $13.78                        $3,063.99                                                 $0.00            $0.00
    12/20/2013                 $6,061.78                                      7/1/2013         $2,951.41         $3,110.37            $3,110.37                        $6,174.36                                                 $0.00            $0.00
    1/14/2014                  $2,965.19                                      8/1/2013         $2,951.41            $13.78               $13.78                        $6,188.14                                                 $0.00            $0.00
    2/21/2014                  $2,965.19                                      9/1/2013         $2,951.41            $13.78               $13.78                        $6,201.92                                                 $0.00            $0.00
    2/21/2014                                                                10/1/2013         $2,965.19        -$2,965.19                        $2,965.19            $3,236.73                                                 $0.00            $0.00
    2/21/2014                                                                11/1/2013         $2,965.19        -$2,965.19                        $2,965.19              $271.54                                                 $0.00            $0.00
                                                                                                                     $0.00                                               $271.54                                                 $0.00            $0.00
                                                                                                                     $0.00                                               $271.54                                                 $0.00            $0.00
Past Due                                                                12/1/2013              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        1/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        2/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        3/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        4/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        5/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        6/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        7/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        8/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        9/1/2014               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        10/1/2014              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        11/1/2014              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        12/1/2014              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        1/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        2/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        3/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        4/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        5/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        6/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        7/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        8/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        9/1/2015               $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        10/1/2015              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
                                                                        11/1/2015              $2,965.19        -$2,965.19                                               $271.54                                                 $0.00            $0.00
12/1/2015   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
1/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
2/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
3/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
4/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
5/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
6/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
7/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
8/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
9/1/2016    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
10/1/2016   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
11/1/2016   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
12/1/2016   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
1/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
2/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
3/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
4/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
5/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
6/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
7/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
8/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
9/1/2017    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
10/1/2017   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
11/1/2017   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
12/1/2017   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
1/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
2/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
3/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
4/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
5/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
6/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
7/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
8/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
9/1/2018    $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
10/1/2018   $2,965.19   -$2,965.19   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
                             $0.00   $271.54   $0.00   $0.00
